Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on November 27, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
The abstract of the disclosure is objected to because it exceeds word limit.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 4-6, 8, 10-13, 16-18, and 20 are objected to because of the following 
informalities: 
Claims 1 and 13
“the same polarity” should be --a same polarity--
Claims 4 and 16
“the through grooves” should be --a plurality of through grooves--
“the adjacent piezoelectric ceramic stacked layer” should be --one of the two adjacent piezoelectric ceramic stacked layers--
Claims 5 and 17
“the number” should be --a number--
“the through grooves” should be --the plurality of through grooves--
“the piezoelectric ceramic stacked layers” should be --the two or more piezoelectric ceramic stacked layers--
Claims 6 and 18
“the groove” should be --the through groove--
Claims 8 and 20
“the same or different numbers” should be --same or different numbers--
“the piezoelectric ceramic sheets” should be --the one or two or more piezoelectric ceramic sheets--
“the two adjacent piezoelectric ceramic sheets” should be --two adjacent piezoelectric ceramic sheets--
“the two or more the piezoelectric ceramic sheets” should be –the one or two or more piezoelectric ceramic sheets--
Claims 10-11
“the piezoelectric ceramic stacked layer” should be --a piezoelectric ceramic stacked layer--
Claim 12
“the center through hole” should be --the central through hole--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Broillet et al. (U.S. Publication No. 2014/0060209; hereinafter “Broillet”).
Regarding claim 1, Broillet discloses a piezoelectric ceramic stacked structure, comprising: 
a columnar piezoelectric ceramic body (Figs. 2-3, 73), comprising a first end portion (Figs. 2-3, 73 portion closest to 6) and a second end portion (Figs. 2-3, 73 portion closest to 13) opposite (Figs. 2-3) to each other (Figs. 2-3) in an axial direction (Figs. 2-3, direction along length of 12) thereof (Figs. 2-3), wherein the columnar piezoelectric ceramic body (Figs. 2-3, 73) comprises two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75), and two adjacent electrodes (Figs. 2-3, 95/96) of two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) among the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) have the same polarity (Figs. 2-3, 95 electrodes are all positive/96 electrodes are all negative), 
a surface (Figs. 2-3, surface of 75 facing 73 portion closest to 6), facing the first end portion (Figs. 2-3, 73 portion closest to 6), of each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is provided (Figs. 2-3) with an electrode lead terminal (Figs. 2-3, 88), and 
two adjacent electrode lead terminals (Figs. 2-3, 88/90) among the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) have opposite polarities (Figs. 2-3, 88 is positive/90 is negative) and are arranged (Figs. 2-3) in a staggered manner (Figs. 2-3) in the axial direction (Figs. 2-3, direction along length of 12), and the electrode lead terminal (Figs. 2-3, 88) provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) in the columnar piezoelectric ceramic body (Figs. 2-3, 73) is exposed to an external environment (Figs. 2-3, environment external to 73); and 
a connecting component (Figs. 2-3, 97/98/6/13 in combination), wherein the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) are connected (Figs. 2-3) by the connecting component (Figs. 2-3, 97/98/6/13 in combination).  
Regarding claim 2, Broillet discloses the piezoelectric ceramic stacked structure according to claim 1, wherein the two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) are disposed in direct contact (Figs. 2-3).  
Regarding claim 3, Broillet discloses the piezoelectric ceramic stacked structure according to claim 1, wherein each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is provided (Figs. 2-3) with an electrode lead terminal accommodating portion (Figs. 2-3, portion of 95/96 accommodating 88/90), electrode lead terminal accommodating portions (Figs. 2-3, portion of 95/96 accommodating 88/90) of the two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) are arranged (Figs. 2-3) in a staggered manner (Figs. 2-3) in the axial direction (Figs. 2-3, direction along length of 12).  
Regarding claim 4, Broillet discloses the piezoelectric ceramic stacked structure according to claim 3, wherein the electrode lead terminal accommodating portion (Figs. 2-3, portion of 95/96 accommodating 88/90) is a through groove (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) which is provided (Figs. 2-3) on an outer peripheral surface (Figs. 2-3, outer peripheral surface of 75) of each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) and extends along (Figs. 2-3) the axial direction (Figs. 2-3, direction along length of 12), from the first end portion (Figs. 2-3, 73 portion closest to 6) to the second end portion (Figs. 2-3, 73 portion closest to 13), one of the through grooves (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) and the electrode lead terminal (Figs. 2-3, 88) of the adjacent piezoelectric ceramic stacked layer (Figs. 2-3, 75) are disposed (Figs. 2-3) in alignment (Figs. 2-3) with each other (Figs. 2-3).  
Regarding claim 5, Broillet discloses the piezoelectric ceramic stacked structure according to claim 4, wherein the number of the through grooves (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is less than (Figs. 2-3) the number of the piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprised in the columnar piezoelectric ceramic body (Figs. 2-3, 73) by one (Figs. 2-3).  
Regarding claim 6, Broillet discloses the piezoelectric ceramic stacked structure according to claim 4, wherein a contour (Figs. 2-3, contour of portion of 95/96 grooved to accommodate 88/90) at bottom of a cross section (Figs. 2-3) of the through groove (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) has a circular arc shape (Figs. 2-3), and a contour (Figs. 2-3, contour of portion of 95/96 grooved to accommodate 88/90) at a groove opening (Figs. 2-3, portion of 95/96 grooved open to accommodate 88/90) of the through groove (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) has a rounded shape (Figs. 2-3, portion of 95/96 grooved round to accommodate 88/90); or a contour of the cross section of the groove has a polygon shape.  
Regarding claim 7, Broillet discloses the piezoelectric ceramic stacked structure according to claim 3, wherein the electrode lead terminal accommodating portion (Figs. 2-3, portion of 95/96 accommodating 88/90) is a protruding portion (Figs. 2-3, portion of 95/96 grooved and protruding to accommodate 88/90) which is provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) and extends along (Figs. 2-3) a radial direction (Figs. 2-3, direction along rounded surface of 73) of the columnar piezoelectric ceramic body (Figs. 2-3, 73), and the electrode lead terminal (Figs. 2-3, 88) is disposed on a surface (Figs. 2-3, surface of portion of 95/96 grooved and protruding to accommodate 88/90) of the protruding portion (Figs. 2-3, portion of 95/96 grooved and protruding to accommodate 88/90) facing (Figs. 2-3) the first end portion (Figs. 2-3, 73 portion closest to 6).  
Regarding claim 8, Broillet discloses the piezoelectric ceramic stacked structure according to claim 1, wherein each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises one or two or more piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75), the two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises respectively the same or different numbers (Figs. 2-3) of the piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75), and two adjacent electrodes (Figs. 2-3, 95/96) of the two adjacent piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75) have opposite polarities (Figs. 2-3, 95 positive/96 is negative) when each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises the two or more the piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75).  
Regarding claim 9, Broillet discloses the piezoelectric ceramic stacked structure according to claim 1, wherein the connecting component (Figs. 2-3, 97/98/6/13 in combination) comprises a first pressing portion (Figs. 2-3, 97/98/6 portion connected to 95/96 on one end) and a second pressing portion (Figs. 2-3, 97/98 portion connected to 95/96 on the other end), the first pressing portion (Figs. 2-3, 97/98/6 portion connected to 95/96 on one end) and the second pressing portion (Figs. 2-3, 97/98 portion connected to 95/96 on the other end) are respectively configured to apply a pressing force (Figs. 2-3, pressing force applied by tightening 6/13) to an end surface (Figs. 2-3, end surface of 73 portion closest to 6) of the first end portion (Figs. 2-3, 73 portion closest to 6) and an end surface (Figs. 2-3, end surface of 73 portion closest to 13)of the second end portion (Figs. 2-3, 73 portion closest to 13).  
Regarding claim 10, Broillet discloses the piezoelectric ceramic stacked structure according to claim 9, further comprising: a first insulating member (Figs. 2-3, 10) disposed between the piezoelectric ceramic stacked layer (Figs. 2-3, 75) located at the first end portion (Figs. 2-3, 73 portion closest to 6) and the first pressing portion (Figs. 2-3, 97/98/6 portion connected to 95/96 on one end).  
Regarding claim 11, Broillet discloses the piezoelectric ceramic stacked structure according to claim 9, further comprising: a positive electrode sheet (Figs. 2-3, 95) and a negative electrode sheet (Figs. 2-3, 96) disposed between (Figs. 2-3) the piezoelectric ceramic stacked layer (Figs. 2-3, 75) located at the second end portion (Figs. 2-3, 73 portion closest to 13) and the second pressing portion (Figs. 2-3, 97/98 portion connected to 95/96 on the other end), wherein the electrode lead terminal (Figs. 2-3, 88) of each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is electrically connected (Figs. 2-3) to the positive electrode sheet (Figs. 2-3, 95) or the negative electrode sheet (Figs. 2-3, 96), and a second insulating member (Figs. 2-3, layer of 75 between 95/96) is disposed between (Figs. 2-3) the positive electrode sheet (Figs. 2-3, 95) and the negative electrode sheet (Figs. 2-3, 96), and a third insulating member (Figs. 2-3, 11) is disposed between the positive electrode sheet or the negative electrode sheet and the second pressing portion (Figs. 2-3, 97/98 portion connected to 95/96 on the other end).  
Regarding claim 12, Broillet discloses the piezoelectric ceramic stacked structure according to claim 9, wherein the first pressing portion (Figs. 2-3, 97/98/6 portion connected to 95/96 on one end) is a head (Figs. 2-3, 6) of a bolt (Figs. 2-3, 6/12 in combination), the second pressing portion (Figs. 2-3, 97/98/13 portion connected to 95/96 on the other end) is a nut (Figs. 2-3, 13) of the bolt (Figs. 2-3, 6/12 in combination), each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises a central through hole (Figs. 2-3, central through hole for 12), each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is sleeved (Figs. 2-3) on a stud (Figs. 2-3, 12) of the bolt (Figs. 2-3, 6/12 in combination), and a hole wall (Figs. 2-3, wall of central through hole for 12) of the center through hole (Figs. 2-3, central through hole for 12) is disposed (Figs. 2-3) to be insulated from or be in clearance fit (Figs. 2-3, wall of central through hole fit for 12) with the stud (Figs. 2-3, 12).  
Regarding claim 13, Broillet discloses a piezoelectric accelerometer comprising: a piezoelectric ceramic stacked structure comprising: 
a columnar piezoelectric ceramic body (Figs. 2-3, 73), comprising a first end portion (Figs. 2-3, 73 portion closest to 6) and a second end portion (Figs. 2-3, 73 portion closest to 13) opposite (Figs. 2-3) to each other (Figs. 2-3) in an axial direction (Figs. 2-3, direction along length of 12) thereof, wherein the columnar piezoelectric ceramic body (Figs. 2-3, 73) comprises two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75), and 
two adjacent electrodes (Figs. 2-3, 95/96) of two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) among the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) have the same polarity (Figs. 2-3, 95 electrodes are all positive/96 electrodes are all negative), 
a surface (Figs. 2-3, surface of 75 facing 73 portion closest to 6), facing (Figs. 2-3) the first end portion (Figs. 2-3, 73 portion closest to 6), of each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is provided (Figs. 2-3) with an electrode lead terminal (Figs. 2-3, 88), and 
two adjacent electrode lead terminals (Figs. 2-3, 88/90) among the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) have opposite polarities (Figs. 2-3, 88 is positive/90 is negative) and are arranged (Figs. 2-3) in a staggered manner (Figs. 2-3) in the axial direction (Figs. 2-3, direction along length of 12), and the electrode lead terminal (Figs. 2-3, 88) provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) in the columnar piezoelectric ceramic body (Figs. 2-3, 73) is exposed (Figs. 2-3) to an external environment (Figs. 2-3, environment external to 73); and 
a connecting component (Figs. 2-3, 97/98/6/13 in combination), wherein the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) are connected (Figs. 2-3) by the connecting component (Figs. 2-3, 97/98/6/13 in combination).   
Regarding claim 14, Broillet discloses the piezoelectric accelerometer according to claim 13, wherein the two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) are disposed in direct contact (Figs. 2-3).  
Regarding claim 15, Broillet discloses the piezoelectric accelerometer according to claim 13, wherein each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is provided (Figs. 2-3) with an electrode lead terminal accommodating portion (Figs. 2-3, portion of 95/96 accommodating 88/90), electrode lead terminal accommodating portions (Figs. 2-3, portion of 95/96 accommodating 88/90) of the two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) are arranged (Figs. 2-3) in a staggered manner (Figs. 2-3) in the axial direction (Figs. 2-3, direction along length of 12).  
Regarding claim 16, Broillet discloses the piezoelectric accelerometer according to claim 15, wherein the electrode lead terminal accommodating portion (Figs. 2-3, portion of 95/96 accommodating 88/90) is a through groove (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) which is provided (Figs. 2-3) on an outer peripheral surface (Figs. 2-3, outer peripheral surface of 75) of each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) and extends along (Figs. 2-3) the axial direction (Figs. 2-3, direction along length of 12), from the first end portion (Figs. 2-3, 73 portion closest to 6) to the second end portion (Figs. 2-3, 73 portion closest to 13), one of the through grooves (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) and the electrode lead terminal (Figs. 2-3, 88) of the adjacent piezoelectric ceramic stacked layer (Figs. 2-3, 75) are disposed (Figs. 2-3) in alignment (Figs. 2-3) with each other (Figs. 2-3).  
Regarding claim 17, Broillet discloses the piezoelectric accelerometer according to claim 16, wherein the number of the through grooves (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) is less than (Figs. 2-3) the number of the piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprised in the columnar piezoelectric ceramic body (Figs. 2-3, 73) by one (Figs. 2-3).  
Regarding claim 18, Broillet discloses the piezoelectric accelerometer according to claim 16, wherein a contour (Figs. 2-3, contour of portion of 95/96 grooved to accommodate 88/90) at bottom of a cross section (Figs. 2-3) of the through groove (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) has a circular arc shape (Figs. 2-3), and a contour (Figs. 2-3, contour of portion of 95/96 grooved to accommodate 88/90) at a groove opening (Figs. 2-3, portion of 95/96 grooved open to accommodate 88/90) of the through groove (Figs. 2-3, portion of 95/96 grooved to accommodate 88/90) has a rounded shape (Figs. 2-3, portion of 95/96 grooved round to accommodate 88/90); or a contour of the cross section of the groove has a polygon shape.  
Regarding claim 19, Broillet discloses the piezoelectric accelerometer according to claim 15, wherein the electrode lead terminal accommodating portion (Figs. 2-3, portion of 95/96 accommodating 88/90) is a protruding portion (Figs. 2-3, portion of 95/96 grooved and protruding to accommodate 88/90) which is provided (Figs. 2-3) on each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) and extends along (Figs. 2-3) a radial direction (Figs. 2-3, direction along rounded surface of 73) of the columnar piezoelectric ceramic body (Figs. 2-3, 73), and the electrode lead terminal (Figs. 2-3, 88) is disposed on a surface (Figs. 2-3, surface of portion of 95/96 grooved and protruding to accommodate 88/90) of the protruding portion (Figs. 2-3, portion of 95/96 grooved and protruding to accommodate 88/90) facing (Figs. 2-3) the first end portion (Figs. 2-3, 73 portion closest to 6).  
Regarding claim 20, Broillet discloses the piezoelectric accelerometer according to claim 15, wherein each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises one or two or more piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75), the two adjacent piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises respectively the same or different numbers (Figs. 2-3) of the piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75), and two adjacent electrodes (Figs. 2-3, 95/96) of the two adjacent piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75) have opposite polarities (Figs. 2-3, 95 positive/96 is negative) when each of the two or more piezoelectric ceramic stacked layers (Figs. 2-3, 75) comprises the two or more the piezoelectric ceramic sheets (Figs. 2-3, sheets of piezoelectric material stacked to form 75).
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837